Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2, 4-10, 12-18 and 20 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1, 9 and 17, the prior art does not disclose “…identify intensities of a radio frequency (RF) signal to be transmitted to each of the first external apparatus and the second external apparatus according to a charging priority, and control the direction antenna to transmit substantially concurrently the RF signal to charge together the battery of the first external apparatus and the battery of the second external apparatus based on the identified intensities of the RF signal to the first external apparatus and the second external apparatus. “ in combination with the remaining limitations of independent claims 1, 9 and 17. Dependent claims 2, 4-8, 10, 12-16, 18 and 20 are also allowed
The examiner found LEE et al. (US 2017/0331332 A1, hereinafter LEE) and LEABMAN (US 2016/0181854 A1, hereinafter LEABMAN) to be the closest prior art of record.
LEE discloses a wireless power transmission device and a control method thereof. The wireless power transmission device includes a communication circuit that receives information transmitted by an electronic device that receives wireless power; an array antenna including multiple cells that radiate wireless power; and a controller that receives the information transmitted by the electronic device through the communication circuit, combines cells of the multiple cells included in the array antenna based on the information and creates a group of cells 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/Primary Examiner, Art Unit 2859